Title: From Thomas Jefferson to Charles Willson Peale, 24 August 1808
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Monticello Aug. 24. 08.
                  
                  It was the wish of mr Randolph & myself the last summer to send his son T. Jefferson Randolph to Philadelphia to attend lectures in those branches of science which cannot be so advantageously taught any where else in America: these are Natural history with the advantage of your Museum, Botany aided by mr Hamilton’s garden, and Anatomy with the benefit of actual dissections. we did not propose he should stay to learn there what can be as well learnt in other places, because we do not suppose city-habits are those which make people either the happiest or most useful who are to live in the country. we mean therefore that he shall pass but one season there. I wrote on this subject to Doctors Wistar & Barton, and from the former I learned that you would be so kind as to take Jefferson as a boarder in your family, which you afterwards confirmed to me yourself in a letter. but we were constrained to defer our purpose a year, by the earnest sollicitations of mr Ogilvie his tutor, who was anxious in the extreme to keep him another year. I now propose to carry him on with me the first of October to Washington from whence he will go on to Philadelphia, in the hope that he will find you still in the friendly disposition to recieve him. certainly in your house I shall consider him as safe morally & physically as in the house of his own father; and I believe I can answer to you for regular orderly & docile conduct on his part. His character & dispositions I will pray you to ask from mr Ogilvie his late tutor who either is or soon will be with you to make some stay, as he has had better opportunities than myself of knowing his character intimately. my wish will be that he shall be solely occupied with his studies, not that he should be at all immersed in the society, & still less in the amusements & other abstractions of the place. He is still of the age (about 15.) accustomed to restraint, & being extremely good humored, is quite pliant to advice. having been at home 3. or 4. months I have feared he was becoming less eager in study than he had been, & acquiring a disposition to indolence. I hope this will be quickly overcome by the interesting views of science which will be presented to his mind. I trouble you with this detail at present in order to renew the expressions of my wishes that you may still find it convenient to recieve him, and that he might not come upon you unexpectedly, & without time to notify me, if any circumstance, for our misfortune, should have rendered it less convenient for you now than it would have been the last year. in this case, great as my regret would be, I would certainly not propose to encroach on your convenience. I salute you with constant attachment & respect.
                  
                     Th: Jefferson 
                     
                  
               